UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19644 YOU On Demand Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1778374 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Union Square West, Suite 502 New York, New York 10003 (Address of principal executive offices) 212-206-1216 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 14,847,361 shares as of May 14, 2013. QUARTERLY REPORT ON FORM 10-Q OF YOU ON DEMAND HOLDINGS, INC. FOR THE PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 References Except as otherwise indicated by the context, references in this report to (i) the “Company,” “we,” “us,” and “our” are to the combined business of YOU On Demand Holdings, Inc.), a Nevada corporation, and its consolidated subsidiaries; (ii) “CB Cayman” are to our wholly-owned subsidiary China Broadband, Ltd., a Cayman Islands company; (iii) “WFOE” are to our wholly-owned subsidiary Beijing China Broadband Network Technology Co., Ltd., a PRC company; (iv) “Jinan Broadband” are to our 51% owned subsidiary Jinan Guangdian Jia He Broadband Co. Ltd, a PRC company; (v) “Jinan Zhong Kuan” are to Jinan Zhong Kuan Information Technology Co. Ltd., a PRC company controlled by CB Cayman through a trust agreement with shareholder(s); (vi) “Sinotop Hong Kong” are to Sinotop Group Limited, a Hong Kong company wholly-owned by CB Cayman; (vii) “YOD WFOE” are to YOU On Demand (Beijing) Technology Co., Ltd., a PRC company wholly-owned by Sinotop Hong Kong; (viii) “Sinotop Beijing” or “Sinotop” are to Beijing Sino Top Scope Technology Co., Ltd, a PRC company controlled by Sinotop Hong Kong through contractual arrangements; (ix) “Zhong Hai Video” are to Zhong Hai Shi Xun Information Technology Co., Ltd., a PRC company 80% owned by Sinotop Beijing; (x) “Hua Cheng” are to Hua Cheng Hu Dong (Beijing) Film and Television Communication Co., Ltd., a PRC company 39% owned by Sinotop Beijing; (xi) “Shandong Media” are to our previously 50% joint venture Shandong Lushi Media Co., Ltd., a PRC company, effective July 1,2012, Shandong Media our 30% owned company by Jinan Zhong Kuan); (xii) “SEC” are to the United States Securities and Exchange Commission; (xiii) “Securities Act” are to Securities Act of 1933, as amended; (xiv) “Exchange Act” are to the Securities Exchange Act of 1934, as amended; (xv) “PRC” and “China” are to People’s Republic of China; (xvi) “Renminbi” and “RMB” are to the legal currency of China; (xvii) “U.S. dollar,” “$” and “US$” are to United States dollars; and (xviii) “VIEs” refers to our variable interest entities, including Jinan Broadband and Sinotop Beijing. 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. YOU ON DEMAND HOLDINGS, INC. AND ITS SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2013 Page Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statements of Comprehensive Loss 6 Unaudited Consolidated Statement of Equity 7 Unaudited Consolidated Statements of Cash Flows 8 Notes to Unaudited Consolidated Financial Statements 9 3 Table of Contents YOU On Demand Holdings, Inc. and Its Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable equity securities, available for sale Inventories, net Licensed content, current Prepaid expenses Other current assets Total current assets Property and equipment, net Licensed content, noncurrent Intangible assets, net Goodwill Investment in unconsolidated entities Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and liabilities Deferred revenue Payable to Jinan Parent Deferred license fees, current - Other current liabilities Contingent purchase price consideration liability, current Convertible promissory note Warrant liabilities Total current liabilities Deferred license fees, noncurrent - Contingent purchase price consideration liability Deferred tax and uncertain tax position liabilities Total liabilities Commitments and Contingencies Convertible reedeemable preferred stock, $.001 par value; 50,000,000 shares authorized Series A - 7,000,000 shares issued and outstanding, liquidation preference of $3,500,000 at March 31, 2013 and December 31, 2012, respectively Series B - 0 and 7,866,800 shares issued and outstanding, liquidation preference of $0 and $3,933,400 at March 31, 2013 and December 31, 2012, respectively - Series C - 250,000 shares issued and outstanding, liquidation preference of $1,000,000 at March 31, 2013 and December 31, 2012, respectively Equity: Common stock, $.001 par value; 1,500,000,000 shares authorized, 14,819,691 and 13,742,394 shares issued at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total YOU On Demand equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 4 Table of Contents YOU On Demand Holdings, Inc. and Its Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS March 31, March 31, (unaudited) (unaudited) Revenue $ $ Cost of revenue Gross (loss) profit ) Operating expense: Selling, general and administrative expenses Professional fees Depreciation and amortization Total operating expense Loss from operations ) ) Interest & other income / (expense) Interest income Interest expense ) ) Change in fair value of warrant liabilities ) - Change in fair value of contingent consideration ) ) Loss on investment in unconsolidated entities ) ) Other ) ) Net loss before income taxes and noncontrolling interest ) ) Income tax benefit Net loss ) ) Plus:Net loss attributable to noncontrolling interests Net loss attributable to YOU On Demand shareholders $ ) $ ) Net income (loss) per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding Basic Diluted See notes to consolidated financial statements. 5 Table of Contents YOU On Demand Holdings, Inc. and Its Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three Months Ended March 31, March 31, (unaudited) (unaudited) Net loss $ ) $ ) Other comprehensive (loss) income: Foreign currency translation adjustments Less:Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to YOU On Demand shareholders $ ) $ ) See notes to consolidated financial statements. 6 Table of Contents YOU On Demand Holdings, Inc. and Its Subsidiaries CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2013 (unaudited) Accumulated YOU On Additional Other Demand Common Par Paid-in Accumulated Comprehensive Shareholders' Noncontrolling Total Shares Value Capital Deficit Income Equity Interest Equity Balance January 1, 2013 $ $ $ ) $ Warrants issued for services - Common shares issued for services 29 - - - Stock option compensation expense - Conversion of Series B preferred shares into common shares - - - Net loss - - - $ ) - ) ) ) Foreign currency translation adjustments - Balance, March 31, 2013 $ $ $ ) $ $ $ ) $ See notes to consolidated financial statements. 7 Table of Contents YOU On Demand Holdings, Inc. and Its Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, March 31, (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used inoperating activities Equity securities compensation expense Depreciation and amortization Amortization of licensed content Deferred income tax ) ) Loss on investment in unconsolidated entities Provision for bad debt expense - Change in fair value of warrant liabilities - Change in fair value of contingent purchase price consideration liability Change in assets and liabilities, Other current assets - ) Inventory ) Licensed content ) Prepaid expenses and other assets Accounts payable Accrued expenses and liabilities ) Deferred revenue Deferred license fee Other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment ) ) Investments in intangibles ) ) Leasehold improvements - ) Net cash used in investing activities ) ) Net cash provided by financing activities - - Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information: Cash paid for taxes $
